 Case 1:18-cv-06955-BMC Document 54 Filed 08/27/20 Page 1 of 1 PageID #: 995




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - X
                                                                                 :
JASMIN R. FRANCIS, Individually and on Behalf                                        Case No.: 18-cv-6955 (BMC)
of All Others Similarly Situated,                                                :

                                        Plaintiff,                              :
                                                                                     NOTICE OF APPEARANCE
          against-                                                              :

GENERAL REVENUE CORPORATION,                                                    :

                                         Defendant.                              :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

             PLEASE TAKE NOTICE that the following counsel, who is admitted to practice

before this Court, appears as counsel for defendant General Revenue Corporation:

                                        Lon J. Seidman, Esq.
                                        Diamond McCarthy LLP
                                        295 Madison Avenue, 27th Floor
                                        New York, New York 10017
                                        Tel: (212) 430-5400
                                        Fax: (212) 430-5499
                                        lseidman@diamondmccarthy.com

and requests that all further papers and correspondence be served upon him.

Dated: New York, New York
       August 27, 2020
                                                            DIAMOND McCARTHY LLP


                                                            By:
                                                                    Lon J. Seidman, Esq.
                                                            295 Madison Avenue, 27th Floor
                                                            New York, New York 10017
                                                            Tel: (212) 430-5400
                                                            Fax: (212) 430-5499
                                                            lseidman@diamondmccarthy.com
